IN THE UNITED STATES COURT OF APPEALS
                                          United States Court of Appeals
                   FOR THE FIFTH CIRCUIT           Fifth Circuit
                                                                      F I L E D
                                                                     September 21, 2007
                                No. 06-61000
                              Summary Calendar                     Charles R. Fulbruge III
                                                                           Clerk




EARL ANDERSON,

                                           Petitioner-Appellant,

v.

RON KING; STATE OF MISSISSIPPI,

                                           Respondents-Appellees.




                Appeal from the United States District Court
                  for the Southern District of Mississippi
                             No. 3:05-CV-322




Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
      Earl Anderson, Mississippi prisoner # L1784, filed an application for habe-
as corpus relief pursuant to 28 U.S.C. § 2254, challenging his state conviction


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-61000

and sentence. Before ruling on the merits, the district court denied Anderson’s
motion for summary judgment and/or speedy relief wherein he sought to have
his application adjudicated in an expedited manner. He now moves this court
for a certificate of appealability (“COA”) to appeal the district court’s ruling on
this interlocutory issue.
      “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). The district
court’s order denying Anderson’s motion seeking a speedy determination on the
merits of his § 2254 application is a non-appealable interlocutory order. See 28
U.S.C. §§ 1291, 1292(a), (b); Thomas v. Scott, 47 F.3d 713, 714-16 (5th Cir. 1995).
This court is without jurisdiction to consider Anderson’s request for a COA, so
the motion and appeal are DISMISSED for want of jurisdiction.




                                        2